 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 500Book Building, 1249 Washington Boulevard,Detroit,Michigan,Telephone No.963-9330, if they have any question concerning this notice or compliance withits provisions.Unit Manager,CitronelleUnitandDistrict 50, United MineWorkers of America.CaseNo. 15-CA-2358. 'November 10,1964DECISION AND ORDEROn August 19, 1964, Trial Examiner James R. Webster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and the Respondent filed exceptionsto the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman McCulloch andMembers Leedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard beforeTrialExaminerJames R. Webster,inMobile, Alabama, on January 20 and March24 and 25,1964, on complaint of the General Counsel as amended at the hearing, andon answer of Unit Manager,CitronelleUnit,herein calledRespondent.Thecomplaint,which wasissued on November 29, 1963, upon a charge filed onSeptember 27, 1963, alleges that the Respondent violated Section 8(a)(1), (3),and (4)of the NationalLaborRelationsAct, as amended.Briefs have beenfiled by the General Counsel and by the Respondent,and they have been carefullyconsidered.Upon the entire record in this case and from my observation of the witnesses,I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is engaged in the management, operation,and development ofCitronelle Field,an oilfield near Mobile, Alabama, on behalf of, and pursuant149 NLRB No. 66. UNIT MANAGER, CITRONELLE UNIT615toa "unitization agreement" signed by, various landowners and leaseholdersholding property in that field. In 1961 many of the operators and royalty ownersat the field entered into an agreement "to provide for the unitized management,operation and further development of said lands and leases."All oil, gas, andsimilar substances, called "unitized substances," collected from the unit area isapportioned among and allocated to the several operators and royalty ownersin accordance with their respective tract percentages of participation.After theoriginalunit area was designated in 1961, the admission of additional tractsto the area was subject to certain qualifications. It was provided in the agreementthat a committee of the operators, known as the Operators' Committee, shallappoint a unit manager who will manage and conduct all of the operationsof the Unit as a single or unit operator subject to the direction, supervision,and control of the Operators' Committee, and subject to the terms of the unitizationagreement and the operating agreement.During the past 12 months, which period is representative of all times materialherein,Respondent, in the course and conduct of its operations, purchased, trans-ferred, and received at its Citronelle Field operation, supplies and materials valuedin excess of $50,000 from suppliers located outside the State of Alabama.I find that Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict 50,UnitedMineWorkers of America, herein called the Union, isa labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe principal issues in the case are: (1) Whether or not Respondent terminatedemployee Charles D. Vann on September 15, 1963, because of his union activitiesand because he appeared as a witness on behalf of the Union in a representationhearing on August 21 and 23, 1963; (2) whether or not W. C. Weske, supervisor ofRespondent, illegally interrogated an employee on or about August 15, 1963;and (3) whether or not George H. Jett, chairman of the Operators' Committee,in interviewing an employee for a position with his company, engaged in illegalinterrogation and threats, and if so, whether or not his conduct could be charge-able to Respondent.B.Alleged interrogation by W. C. WeskeWeske was the assistant production manager of Respondent from June 1,1961, until on or about September 1, 1963; in this capacity he changed workassignments and work hours of employees and generally directed and supervisedtheirwork; he hired Charles Vann. I find that Weske at all times materialherein was a supervisor within the meaning of Section 2(11) of the Act.One employee,William RMason, testified that sometime in the early partofAugust 1963Weske asked him "for what purpose the union was tryingto be established" or "what I [Mason] intended to gain from the union?"Mason,inhis testimony, displayed a rather poor memory; he could not recall detailsof his conversation with Weske. In his affidavit to the Board he stated that theconversationwas with I. N. Hickox, the acting production manager, and thecomplaint originally alleged that the interrogation was by Hickox, but wasamended at the hearing to substitute Weske's name.At the trial, Mason testifiedthat he was in error in his affidavitin statingthat the conversation was withHickox.Weske testified on behalf of Respondent but was not interrogatedregarding the alleged conversation with Mason.Although Mason's ability to recall was poor, and although his sworn testimonyvaries from the statement in his affidavit of October 9, 1963, as to whom theconversation was with, and although there is no reference to any such conversationwith Hickox or Weske in his first affidavit to the Board dated October 4, 1963,I am inclined to the view and find that Weske, in August 1963, asked Masonwhat he intended to gain from the Union. I base this on my observation ofthewitness'demeanor at the hearing, on the fact that he candidly admittedthe errorinusingHickox'snamein the affidavit rather than perpetuate theerror, and, particularly, I base it on the fact that his testimony was not contradictedby Weske, who was also a witness at the hearing. ,616DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in my judgment this statement, standing alone, is too trivial andinnocuous to constitute a violation of the Act, and particularly so in the absenceof any atmosphere of coercive statements.When the question was put to him,Mason replied, "In reference to seniority, working conditions, rates of pay,and so on and so forth."Mason could recall no more details of the conversation.I find that the statement does not constitute a violation of Section 8(a)(1) of theAct, and I recommend that paragraph 12 of the complaint be dismissed.C. Alleged remarks by George H. JettJ.W. Hattenstein was terminated about August 15, 1963, from the employofRespondent, where he had been the water station attendant. Prior to hisemployment with Respondent he had been a pumper in the employ of the JettDrilling Company, one of the operators at the Citronelle Field.When the Unitmanager was organized and the property of the various operators passed intohis control and management, Hattenstein's employment with Jett Drilling Com-pany terminated and he became an employee of Respondent.On or about Sep-tember 4, 1963, Hattenstein, accompanied by a friend named Coy Smith, a memberof the State Legislature, went to the offices of the Jett Drilling Company inMobile, Alabama, to discuss with George H. Jett the possibility of his reemploy-ment with that company.George H. Jett has been at all times material hereinthe chairman of the Operators' Committee of the unitized operations at CitronelleField.Smith stated that he had brought Hattenstein in to talk to Jett about a job,that he was badly in need of work, that he had a family to support and wouldappreciate anything that Jett might be able to do for Hattenstein.Hattensteinthen told him why he had come to Jett for employment and of his currentunemployment and reason for severence from Respondent.Hattenstein attributedhis severence from Respondent to his becoming involved with the Union. Jettasked him, "Before we get started talking I have one question I want to askyou. I would like to know this.Why did you sign a union card?" Hattensteinreplied,"WellMr. Jett I don't think I done a thing that 32 other fellowsdidn't do." Then Jett stated, "That is not what I asked you. I asked you why didyou sign that union card and if you can't answer it, I will answer it for you.You wanted a union, didn't you?" Jett also stated in the conversation with Hatten-stein that "anybody that signed a union card, I can't use them."Smith interceded on Hattenstein's behalf.Hattenstein stated that his main inter-est now was in getting a job. He stated that he was not too happy abouthaving been involved (with the Union at Respondent). Finally, Jett agreedto help him and told him he would have to see Mr. Arnold, his productionforeman, regarding work. Jett had his secretary place a call to Arnold toinquire about Hattenstein's employment.He was unable to locate the productionforeman and told Hattenstein to contact him.Hattenstein did not secure employ-ment with Jett Drilling Company, and there is no evidence that he saw theproduction manager on the matter.'The General Counsel contends that Respondent is responsible for the remarksof George Jett to Hattenstein, and this contention is predicated on the theorythatGeorge Jett is an agent of Respondent, as he is the chairman of theOperators'Committee supervising the operations of Respondent and that anyillegal statement he might make to an employee would interfere with,restrain,or coerce employees of Respondent.I believe this theory to be sound as to employees of, or applicants for employ-ment with,Respondent,but I reject it as a theorem for holding Respondentaccountable for illegal statements Jett might make to his own employees or' George Jett did not appear as a witness,as he was in New York City during the hear-ing.His secretary,Mrs. Mary Cahn,testified about the conversation.In my findings Ihave drawn from her testimony and from that of Hattenstein.I feel that each supplieddetails omitted by the other.Mrs. Cahn's denials as to certain crucial aspects of theconversation I do not credit.Hattenstein testified only after subpena enforcement pro-ceedings;from this fact and from my evaluation of his demeanor and that of Mrs. Cahn,I cannot conclude that he fabricated the statements of Jett concerning the Union. UNIT MANAGER, CITRONELLE UNIT617applicants for employment with his company.2There is no contention made,nor is there any evidence, that the Respondent and the Jett Drilling Companyare joint employers.As pointed out in section I, Respondent operates and man-ages those properties of operators at Citronelle that have been "unitized," andtheOperators' Committee supervises these operations of Respondent.Only em-ployees of Respondent work on "unitized" property.As to other properties andbusiness ventures of the various operators, there is no connection between theRespondent and them. I find that there has been no violation of Section 8(a) (1)of the Act by Respondent by any statement of George Jett to an applicantfor employment with his company.3I recommend that paragraphs 9, 10, and 11 of the complaint be dismissed. Asto paragraph 10, there is no evidence or testimony that Jett told Hattenstein or anyother employee or person on or about September 4, 1963, that he had beendischarged because of his union membership, desires, or activities.D. The discharge of Charles VannCharlesVann was employed by Respondent in October 1962. At the timehe had completed 3 years of college toward an engineering degree, and ap-proached Respondent for a job for the purpose of earning enough money toreturn to school.He was terminated on September 15, 1963, at which timehe was filling the position of vacation relief pumper, although on Respondent'srecords he was carried as a "pumper trainee."He was assigned to the positionof vacation relief pumper in the spring of 1963, taking care of wells normallytended by pumpers while they are on vacation for a period of 2 weeks each.4InAugust 1963 Respondent's production foreman, L. E. Landrum, becameilland had to be relieved of his duties.On August 13, 1963, I. N. Hickoxwas placed in his position as acting production foreman; be continued in theseduties untilNovember 1963. In this new position he made certain operationaland personnel changes.As the water station had been redesigned, he terminatedthe employment of the water flood or station attendant as no longer beingnecessary.He moved employees classified as roustabouts into positions of pumper;and then as roustabouts were needed, he employed independent contractors forthiswork.This did not necessitate the termination of any employees other thanthree schoolboys.At that time there were three schoolboys working for Respond-ent.Between August 15 and 18, 1963, Hickox talked with each of them regard-ing the termination of their services at the conclusion of the summer months.Vann told him that he planned to go back to school the first of the year.Hickoxtold him that his plans called for the termination of the temporary schoolboysaround the first of September and that perhaps the engineering department (whichdepartment did not come under the control of Hickox) might have a placefor him.Vann had first been employed by Respondent in that department.Uponhis termination in September, a roustabout, Jesse Turner, was assigned the positionof vacation relief pumper, and I assume that roustabouts or other employeestook over the work previously performed by the other two schoolboys.2 There is no allegation that Hattenstein was illegally terminated by Respondent ; there-fore, at the time of his conversation with Jett he was not an employee of, or applicant foremployment with, Respondent3Oertel Brewing Company and Louisville Brewers Association,93 NLRB 530; in thiscase a Mr H. Hudson was both the president of a building and construction trades counciland the businessrepresentative-of Local 369, Electrical Workers UnionThe Board heldthat the council was not liable for certain statements that he made to respondent em-ployer Oertel.The Board stated, "we are of the opinion that Hudson participated in thediscussions as a representative of the Electrical workers, and that his statements were notmade for and cannot be attributed to the Respondent Council "4As there are 26 pumpers, the position of vacation relief pumper would constitute ayear-round job if each of the pumpers would take his 2-week vacation in succession andassuming that each pumper has been with Respondent for 1 year. Vacation rights areearned only after an employee,had been with Respondent for 1 year, and apparently in thepast the position of vacation relief pumper has not been a permanent or regular job for thereason that there have not been 26 pumpers who have been with Respondent long enoughto earn a vacation. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 5, 1963, the Union filed a representation petition seeking to representthe pumpers, roustabouts, laborers, and maintenance employees of Respondentat the Citronelle Field.The hearing was conducted on August 21 and 23,1963.Prior to the hearing, Vann's union activities had consisted of signingan authorization card, attending meetings, and discussing the Union with otheremployees.At the hearing the only witnesses besides the union representative,Rufus Holden, were Vann and W. R. Mason. Vann testified extensively on juris-dictional facts.On August 23, 1963, Hickox addressed the employees and ex-pressed his opposition to the Union; there is no allegation of any violationof the Act by statements made in the speech.At the conclusion of the speech,Vann had a discussion with Hickox about the Union and its advantages fromthe standpoint of the employees.On or about September 1, 1963, Hickox called Vann into his office and toldhim that his termination date would be September 15.Vann asked him whyhe was being terminated, and Hickox replied that it was because of his schoolboystatus.Vann stated that Assistant ProductionManagerWeske had told himthat he could work until January 1, and he stated that he was not financiallyable to go back to school until that time. During the days that followedHickox asked Weske if he had made any promise concerning Vann's workinguntil January 1, and Weske told him that he had not.5A few days later hetold Vann that September 15 would be his last day.The issue in this case is whether or not Hickox's decision to terminate CharlesVann was based on factors of economy or based on animus toward the Unionand the organizational activities of the employees.Hickox had knowledge when he took over as acting production foreman onAugust 13 of the Union's organizational drive among the employees, but thereisno contention that the other changes brought about by him, that is, thedischarge of Hattenstein, the water station attendant, on August 15, the contract-ing out of roustabout work, the termination of the other two schoolboys, consti-tuted a violation of the Act. I do not mean to infer from this statement thatthe absence of a contention is a concession of Respondent's innocence in theseacts, since there could be a variety of other reasons that there is no complaintof the conduct.But these changes were instituted very shortly after Hickoxtook over as acting production foreman, and he asserts they were made toimprove the efficiency of Respondent's operations, and they are reasonably calcu-lated to have that effect. (The production foreman who relieved Hickox did notcontinue the contracting out of roustabout work )There is no evidence thatHickox had any knowledge of Vann's union activities before August 20, 1963,which is after his decision to terminate the schoolboys. (As previously mentioned,he did have knowledge of general organizational activities on about August 13 )The principal evidence supporting the General Counsel's case is the evidenceof union animus, the timing of the termination, and the replacement of Vann;but the timing also coincides with the fortuitous assignment of Hickox as actingproduction foreman, and Vann's termination and replacement resulted from hisoperational changes.Icannot conclude from the evidence that the decision of Hickox, reachedon August 15 or 16, to terminate the schoolboys, including Vann, was motivatedby discriminatory considerations rather than economic considerations; nor canIconclude from the evidence that his implementation of that decision, afterknowledge of Vann's participation in the representation hearing and advocacyof the Union, constitutes a violation of the Act. I therefore recommend thatparagraphs 13 and 14 of the complaint be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5)of the Act.3.Respondent has not violated Section 8(a)(1), (3), or (4) of the Act asalleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.6Weske verified this testimony.